Citation Nr: 0816072	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active service from April 1970 to May 1970 
and from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2006, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2007, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion that month, vacating and 
remanding the case to the Board.  The joint motion will be 
addressed below.


FINDINGS OF FACT

1.  The veteran has a single service-connected disability, 
recurrent lumbosacral strain, rated as noncompensable.

2.  The medical evidence of record shows that the veteran's 
current back symptoms are related to non-service-connected 
disc disease and degenerative joint disease of his lumbar 
spine and not related to his service-connected recurrent 
lumbosacral strain.

3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected recurrent lumbosacral strain. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical 
evidence that is speculative, general, or inconclusive in 
nature cannot be used to support a claim.  Obert, 5 Vet. 
App. at 33; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The veteran's lumbosacral strain is currently evaluated as 
noncompensable under Diagnostic Code (Code) 5295.  38 C.F.R. 
§ 4.71a.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
injuries of the spine, effective September 26, 2003.  Where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  Under the amended law, Code 5237 (lumbosacral or 
cervical strain), is evaluated under a general rating formula 
for diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

At his hearing in August 2004, the veteran reported his 
belief that his current problems are related to his back 
injury in service.  The veteran's service and post-service 
medical records have been reviewed by the Board in detail.  
In 1978, the veteran was awarded service connection for 
lumbosacral strain, sustained in 1973, which was evaluated as 
noncompensable.  

In July 1999, the veteran sustained another back injury, 
years after separation from service, by falling several feet 
off a platform onto a concrete floor at his place of 
employment.  Afterward, an MRI showed disc degeneration at 
L4-5 and L5-S1, with evidence of annular tearing at L4-5, and 
the veteran underwent spinal fusion from L4 to S1 in January 
2000.  The veteran currently complains of constant pain, 
limitation of motion, and an inability to engage in sexual 
intercourse as a result of his condition, which he claims is 
caused by the in-service injury he sustained in 1973.  

By letter dated August 2002, the veteran's private physician, 
"R.W.C.," M.D., opined that the veteran's 1973 lumbosacral 
strain may be contributory to his current condition.  
However, in a January 2000 physical examination report prior 
to the veteran's spinal fusion (and his current VA claim for 
benefits), "S.D.H.," M.D., reported that the veteran had no 
prior history of back problems other than lumbar sprains 
which have completely resolved and noted that the veteran was 
asymptomatic at the time of the 1999 on-the-job injury.  

The Board finds this medical report of January 2000 is 
entitled to great probative weight due to its contemporaneous 
nature (evaluating the veteran's condition prior to the 
veteran's current claim that his unemployment can be 
reasonably associated with his service back injury) and 
provides very negative evidence against this claim. 

In August 1999, in a medical report from Chattanooga 
Orthopaedic Group, the veteran stated that before the 
accident in 1999 the veteran had lumbar strains, which 
"resolved", providing more evidence against his own claim.  

In addition, after reviewing the veteran's entire claims 
folder, a VA examiner opined in August 2005 that it was less 
likely than not that the 1973 in-service lumbosacral strain 
has anything to do with the veteran's degenerative disc and 
joint disease of the lumbar spine that causes his current 
pain.  The examiner explained that this is because a 
lumbosacral strain is related to the lumbar muscles while 
degenerative disc and joint disease afflicts the vertebrae 
and spaces between the vertebrae which compose the spinal 
column.  Hence, the veteran's degenerative disc and joint 
disease and herniated disc are related to a different area of 
the back than the 1973 lumbar strain, meaning that one could 
not have caused the other.  Furthermore, it was noted that 
lumbosacral strain is usually related to an acute strain and 
heals within a few weeks, while degenerative disc and joint 
disease is usually more of a chronic ailment.  

The Board finds this medical report is also entitled to great 
probative weight as it provides a detailed explanation for 
its conclusion and provides very negative evidence against 
this claim. 

In light of this evidence, the Board finds the August 2002 
letter submitted by Dr. R.W.C. to be too speculative to 
support the veteran's claim.  The fact that the service 
injury "may be" contributory is not in dispute, but the 
critical question is if the current back disorder has any 
association with the service connected back disorder.  The 
Board finds that the post-service medical record, as a whole, 
supports those medical opinions that do not support the 
veteran's claim. 

The veteran's attorney has submitted an April 2008 medical 
opinion from "R.F.", M.D., that support the claim that 
trauma sustained by the veteran in service initiated the 
progression of degenerative joint disease over a 25-year 
period.  The veteran's attorney has waived RO consideration 
of this new evidence. 

The Board has reviewed this new report in detail and finds it 
is entitled to very low probative value, clearly outweighed 
by the medical evidence in this case that provides evidence 
against this claim, including the post-service treatment 
records.  The Board finds Dr. F.'s opinion to be very 
unpersuasive in light of a detailed review of the history of 
this case, including the veteran's own statements to health 
care providers in 2000 and earlier.  The medical evidence in 
this case is unusually clear cut.  In this regard, it is 
important to note that the veteran was not simply undergoing 
treatment after the 1999 post-service injury, but before the 
injury.  Before the 1999 injury, in treatment for other 
nonservice connected problems such a "immense obesity" in 
1982, the veteran indicates few back problems.  For example, 
in treatment at the VA in October 1981, the veteran states 
that he "seldom has back pain", notwithstanding the fact 
that he was, as noted in VA treatment dated October 1982, 
"markedly obese".  

The Board itself addressed this issue in April 1982, when it 
found that the veteran's service connected back disorder was 
manifested by "slight subject symptoms."  The Board found 
that the veteran's service connected back disorder was 
noncompensable, a finding which is supported, as a whole, by 
the medical evidence before and after the 1982 decision.   

The Board finds that nothing prior to the post-service injury 
would support a finding that this disorder increased in 
severity before the 1999 post-service injury, in which the 
veteran himself indicated a "completely resolved" back 
problem, or that the current problem has any association with 
service.  

Accordingly, since other medical opinions conclusively 
conclude that the veteran's degenerative disc and joint 
disease and herniated disk are not related or secondary to 
the in-service 1973 lumbosacral strain, the Board will 
continue to rate the recurrent lumbosacral strain as 
noncompensable.  

The Board acknowledges that there are other diagnostic codes 
for evaluation of low back disability.  However, there is no 
evidence of vertebral fracture, ankylosis, or disc pathology 
sustained in or aggravated by service to warrant application 
of these other codes.  Finally, the veteran's disability is 
diagnosed and characterized as recurrent lumbosacral strain, 
which Code 5237 specifically addresses.  Accordingly, since 
the result for the veteran is the same upon application of 
either Code 5295 or Code 5237, the Board will evaluate the 
disability pursuant to Code 5237.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (upholding choice of diagnostic code when 
supported by explanation and evidence).

For these reasons, a compensable disability rating for 
lumbosacral strain is denied.

Entitlement to Total Rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  Individual unemployability must be determined 
without regard to any non-service connected disabilities or 
the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The record shows that the veteran has a single service-
connected disability, lumbosacral, rated as noncompensable.  
Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are 
not met.  Moreover, the Board finds no basis for an extra-
schedular award of TDIU.  

As previously discussed, the evidence does not support the 
conclusion that the service-connected lumbosacral strain has 
rendered the veteran unable to work.  Both the January 2000 
physical examination report and the August 2005 VA 
examination report emphasize that the veteran has numerous 
physical disabilities, none of which are service-connected, 
providing very negative evidence against this claim.  Again, 
there is no competent evidence associating the veteran's 
September 2002 termination with his service-connected 
lumbosacral strain.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (when an issue involves a medical determination, 
lay assertions of medical status do not constitute competent 
evidence).  

The Board also notes that in his November 2001 TDIU claim 
form, the veteran indicated that doctors informed him that he 
can never return to work; however, he did not allege that he 
was terminated from his last job because of his service-
connected lumbosacral strain.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to the service-connected lumbosacral 
strain.  Therefore, the appeal is denied.  




The October 2007 Joint Motion

The basis of the October 2007 joint motion is unclear.  There 
were two reasons given for the October 2007 joint motion.  
The second basis was that the Board failed to comply with 
VCAAA notice requirements, specifically the requirements of 
the Federal Circuit in Mayfield v. Nicholson, 444 F.3rd 1328 
(Fed. Cir. 2006).  However, in a letter dated April 2008, the 
veteran's attorney "waives any VCAA error in this case and 
seeks a determination on the merits.  As he now has counsel, 
he is waiving his VCAA notice right."  The waiver by counsel 
effectively renders moot the second basis for the joint 
motion.

The first basis for the joint motion is very unclear.  It was 
found that the Board failed to provide adequate reasons and 
bases because it did not analyze Appellant's appeal pursuant 
to the Court's holding in Mittledider v. West, 11 Vet. App. 
181 (1998).  Mittleider holds that when it is not possible to 
separate the effects of a non-service-connected condition 
from those of a service-connected disorder, reasonable doubt 
should be resolved in the claimant' s favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected disability.  Mittleider, 
11 Vet. App. at 182 (1998); see also 38 C.F.R. § 3.102.

In the case before the Board, the undersigned has found that 
it is very possible to separate the effects of a non-service-
connected condition from those of a service-connected 
disorder.  The facts of this case are very clear.  The 
veteran sustained a post-service work injury in July 1999.  
In a January 2000 physical examination report prior to the 
veteran's spinal fusion (and his current VA claim for 
benefits, clearly during the time period he was seeking 
worker's compensation) "S.D.H.," M.D., reported that the 
veteran had no prior history of back problems other than 
lumbar sprains which have completely resolved and noted that 
the veteran was asymptomatic at the time of the 1999 on-the-
job injury.  The veteran's own statements to his doctor 
undermine his claim to the Board at this time.  In fact, the 
Board finds that the treatment records regarding the 1999 
post-service injury, as a whole, undermine the veteran's 
contentions to the Board. 

The post-service treatment records, as a whole, is found by 
the Board to fully support the conclusion that the current 
back disorder has no association with the service connected 
back condition, notwithstanding the November 2001 VA medical 
examination and an August 2002 note from a private examiner 
that indicated that the veteran's current back disability 
could be related to the injury in service, or the June 2000 
statement from Dr. H. of impairment to employability.   

The joint motion finds that the medical opinions triggered 
application of Mittleider  in the instant case because the 
medical experts who wrote the opinions indicated that 
separating the extent to which the veteran's disability is 
attributable to a service connected verus non service 
connected disorder is "difficult". 

In this regard, it is important to note that Mittleider is 
always applicable in situations when it is not possible to 
separate the effects of a non-service-connected condition 
from those of a service-connected disorder.  This is not in 
dispute.  The critical question in this case is whether it 
is, or is not, possible to separate the effects of a non-
service-connected back condition from those of a service-
connected back disorder.  In this case, the Board has found 
that it is possible to separate the effects based on an 
extensive medical record, as cited above.  The fact that it 
may be "difficult" does not provide a basis to find in 
favor of the veteran.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases, as in 
this case.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the record is clear.  The 
Board finds, as it did in the prior determination, that it is 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected disorder.  In 
fact, the Board disputes the finding that distinguishing the 
two back disorders is difficult in light of an extensive 
medical record both before and after the post-service injury, 
clearly indicating the severe impact the veteran's post-
service injury had on his ability to function.  The post-
service medical record outweighs those medical opinions that 
support the veteran's claims, providing highly probative and 
credible evidence against the veteran's claims, providing the 
basis to separate the effects of a non-service-connected 
condition from those of a service-connected disorder, clearly 
indicating a current back disorder with no connection to 
service or the service connected condition.  Evidence prior 
to and after the post-service injury is found to clearly 
support this finding.  Therefore, the doctrine of reasonable 
doubt does not apply and the findings in Mittleider, which 
would have been considered by the Board in the prior decision 
if it had not been possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, does not provide a basis to grant this claim.  

The Duty to Notify and the Duty to Assist

The veteran's attorney has waived the VCAA duty to notify in 
April 2008, therefore, there is no basis to remand this case 
to the RO for additional development on this basis.  In a 
letter dated April 2008, the veteran's attorney "waives any 
VCAA error in this case and seeks a determination on the 
merits.  As he now has counsel, he is waiving his VCAA notice 
right."  

In any event, review of the claims folder reveals compliance 
with the duty to notify.  That is, by letters dated October 
2001 and December 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant and his 
attorney has demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, several private medical 
records, and multiple VA examinations.  In addition, the 
veteran provided additional private medical records and 
opinion letters from a private physicians as well as lay 
evidence in the form of personal statements and hearing 
testimony.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

A compensable disability rating for lumbosacral strain is 
denied.

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


